11/20/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0369



                                 No. DA 19-0369


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MALCOLM JOSEPH NEWROBE, SR.,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 45-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including January 11, 2021, within which to prepare, serve, and file its

response brief.




MP                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           November 20 2020